Cassoday, C. J.
(dissenting). The defendant’s signature to the written instrument in question is undisputed. At the time of signing that instrument, the defendant received from his son his note for the same amount — $2,500. The son resided at Bloomington, Illinois. He was president of the corporation mentioned in the opinion of the court, and testified that his father gave -him the paper to see if he could get money on it from .the People’s Bank of Bloomington, and,, among other things, said:
“I had no arrangement at all with my father concerning; getting money on this paper, only I gave him another note-in place of it. I was intending to use the money I was to get at the bank to buy the shares of my former partner.”
The defendant testified to nothing 'to the contrary. The instrument in question, therefore, was based upon a good consideration, being a note of equal amount. It was given for the very purpose of raising money to aid the son in the business of the corporation — buying out his partner’s stock. The *386attorney who appeared in the case in behalf of the defendant was expressly authorized to appear for him and confess judgment without process. Certainly the Illinois court had jurisdiction over the defendant and the subject-matter in entering judgment against the defendant. That judgment is entitled to full faith and credit, and to the same validity and effect in this state that it had in Illinois. Sec. 1, art. IV, Const. U. S.; Mills v. Duryee, 7 Cranch, 481; Hampton v. McConnel, 3 Wheat. 234; Sanborn v. Perry, 86 Wis. 361, 366, 56 N. W. 337, and cases there cited; Frame v. Thormann, 102 Wis. 653, 669, 79 N. W. 39; S. C. 176 U. S. 350, 20 Sup. Ct. 446. Such full faith and credit, in my judgment, precludes a collateral attack, in the court of another state, based upon mere irregularities and errors not going to the jurisdiction of the court rendering the judgment/ nor to the consideration upon which the judgment is based. The power of a court to set aside its own judgments for irregularities or errors, within a limited time, may be conceded, but the power of other courts — not appellate — is limited to matters of jurisdiction and substantial rights. Whether the instrument was used to raise money from the People’s Bank of Bloomington, or otherwise used by the son to help out the ¡corporation of which he was the president, or to buy out his partner, was of no material consequence to the defendant; and the son is not here complaining. The liability of the defendant does not depend upon the negotiability of the instrument, but upon whether there was a good and valid consideration for his promise to pay. Equity regards substance, not form. The defendant executed and delivered the instrument in consideration of his son’s note for the same amount, and without any fraud being practiced upon him. To my mind, there is a failure to present any meritorious defense such as could be established in a court of Illinois, outside of the one in which the judgment was rendered. Atkinson v. Foster, 134 Ill. 472, 25 N. E. 528; Hempstead v. Humphrey, 38 Ill. *38790; Hansen v. Schlesinger, 125 Ill. 230, 17 N. E. 718; Burch v. West, 134 Ill. 258, 25 N. E. 658; Farwell v. Huston, 151 Ill. 239, 37 N. E. 864; Blake v. State Banlk, 178 Ill. 182, 52 N. E. 957.